                                                                                                                                                EXHIBIT
10.2
 
NOTE PURCHASE AGREEMENT
 
This NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of March 23, 2018,
among Jones Soda Co., a Washington corporation (the “Company”), and the
investors listed on the Schedule of Investors attached hereto as Exhibit A and
identified on the signature pages hereto (each, including its successors and
assigns an “Investor” and collectively, the “Investors”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and in
reliance upon the applicable exemptions from securities registration under the
Securities Act (as defined below), the Company desires to issue and sell to each
Investor, and each Investor, severally and not jointly, desires to purchase from
the Company certain securities of the Company, as more fully described in this
Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE 1.
DEFINITIONS
 
                    1.1.            Definitions.  In addition to the terms
defined elsewhere in this Agreement, for all purposes of this Agreement, the
following terms shall have the meanings indicated in this Section 1.1:
 
“Action” as to any Person, means any action, suit, proceeding (including any
partial proceeding such as a deposition) or investigation pending or threatened
in writing against such Person, any of such Person’s Subsidiaries or any of such
Person’s or such Subsidiaries’ respective properties before or by any
Governmental Body, arbitrator, regulatory authority (federal, state, county,
local or foreign), stock market, stock exchange or trading facility.
 
“Affiliate” means, with respect to any specified Person: (i) if such Person is
an individual, the spouse of that Person and, if deceased or disabled, his
heirs, executors, or legal representatives, if applicable, or any trusts for the
benefit of such individual or such individual’s spouse and/or lineal
descendants, or (ii) otherwise, another Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Person specified. As used in this definition, “control”
shall mean the possession, directly or indirectly, of the power to cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument.
 
“Board of Directors” means the board of directors of the Company and/or its
Subsidiaries.
 
“Business” means the business conducted by the Company and/or its Subsidiaries.
1

--------------------------------------------------------------------------------

 
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of
Washington or in New York, New York are authorized or required by law or other
governmental action to close.
 
“Common Stock” means the common stock of the Company, with no par value per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.
 
“Company Counsel” means Cairncross & Hempelmann, P.S.
 
“Company’s Knowledge” means the actual knowledge of Jennifer L. Cue, Max
Schroedl and Eric Chastain, in each case after due inquiry.
 
“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Convertible Notes.
 
“Convertible Note” means each of those certain Convertible Subordinated
Promissory Notes in the form attached hereto as Exhibit B that are issued by the
Company pursuant to this Agreement.
 
“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the SEC.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Governmental Body” means any  (a) federal, state, local, foreign, international
or supranational government or governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, court, tribunal, arbitrator or arbitral body (public
or private); (b) Self-Regulatory Organization; or (c) political subdivision of
any of the foregoing.
 
“Intellectual Property” means the Company’s patents, patent applications,
provisional patents, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses, formulae, mask
works, customer lists, internet domain names, know-how and other intellectual
property, including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems, procedures or registrations or
applications relating to the same.


“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement, which is also
reflected on the Schedule of Investors attached hereto as Exhibit A.


“Investor” means any Person who purchases a Convertible Note in the Offering
pursuant to this Agreement.
2

--------------------------------------------------------------------------------



“Lien” means any interest in Property securing an obligation owed to a Person
whether such interest is based on the common law, statute or contract, and
including but not limited to a security interest arising from a mortgage, lien,
title claim, assignment, encumbrance, adverse claim, contract of sale, pledge,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes.  The term “Lien” includes but is not limited to mechanics’,
materialmens’, warehousemens’ and carriers’ liens and other similar
encumbrances. For the purposes hereof, a Person shall be deemed to be the owner
of Property which it has acquired or holds subject to a conditional sale
agreement or other arrangement pursuant to which title to the Property has been
retained by or vested in some other Person for security purposes.


“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, properties,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material and adverse impairment to
the Company’s ability to perform on a timely basis its obligations under any
Transaction Document, provided, however, that any effect(s) arising from or
relating to any of the following shall not be deemed, either alone or in
combination, to constitute, and shall not be taken into account in determining
whether there has been or will be, a Material Adverse Effect: (A) conditions
affecting the industries in which the Business operates (which effect(s), in
each case, do not disproportionately affect the Business relative to other
companies conducting businesses similar to the Business); (B) general economic,
financial market or geopolitical conditions (which effect(s), in each case, do
not disproportionately affect the Business relative to other companies
conducting businesses similar to the Business); (C) any failure to meet any
projections or forecasts for the Business for any period ending (or for which
revenues or earnings are released) on or after the date hereof (provided that
the underlying causes of any such failure (subject to the other provisions of
this definition) shall not be excluded); (D) any change in accounting rules
(including GAAP), or the enforcement, implementation or interpretation thereof,
after the date hereof; (E) any effect caused by, relating to or resulting from
the announcement or pendency of the transactions contemplated by this Agreement;
or (F) any effect caused by any event, occurrence or condition resulting from or
relating to the taking of any action in accordance with this Agreement.
 
“Maximum Amount” means $3,000,000.
 
“MHP Directors” means the two individuals designated from time to time by
Manatuck Hill Partners, LLC to be nominated to serve on the Board of Directors.
 
“Offering” means the offering and sale of the Convertible Notes pursuant to this
Agreement.
 
“OTC Market” means the OTCBB, the OTCQX and/or the OTCQB.
 
“OTCBB” means the OTC Bulletin Board system.
 
“OTCQB” means the OTCQB market operated by OTC Markets Group.
 
“OTCQX” means the OTCQX market operated by OTC Markets Group.
3

--------------------------------------------------------------------------------

“Outside Date” means the 60th calendar day following the First Closing. If such
calendar day is not a Trading Day, then the first Trading Day following such
calendar day.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, governmental body (or an agency or subdivision thereof) or other
entity of any kind.
 
“Proceeds” means the amount raised by the Company from the Offering, which, net
of expenses, will be utilized by the Company for general corporate and working
capital purposes.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, among the Company and the Investors substantially in the
form of Exhibit C hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Registrable Securities (as defined in the Registration Rights
Agreement).
 
“Required Holders” means the holders of not less than a majority-in-interest of
the principal amount of the Convertible Notes.
 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Securities” means the Convertible Notes and the Conversion Shares.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Self-Regulatory Organization” means the Financial Industry Regulatory
Authority, each national securities exchange in the United States, each non-U.S.
securities exchange, and each other commission, board, agency or body, whether
in the United States or foreign, that is charged with the supervision or
regulation of brokers, dealers, commodity pool operators, commodity trading
advisors, futures commission merchants, securities underwriting or trading,
stock exchanges, commodities exchanges, insurance companies or agents,
investment companies or investment advisers, or to the jurisdiction of which the
Company is subject.
 
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.
4

--------------------------------------------------------------------------------

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the SEC under the Exchange Act.
 
“Trading Day” means: (i) a day on which the Common Stock is traded on a Trading
Market (other than an OTC Market), or (ii) if the Common Stock is not listed on
a Trading Market (other than an OTC Market), a day on which the Common Stock is
traded in the over the counter market, as reported by OTCQB, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over the counter market as reported by Pink Sheets LLC
(or any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in any of (i), (ii) or (iii) hereof, then Trading Day shall
mean a Business Day.
 
“Trading Market” means any of the New York Stock Exchange, the NYSE MKT, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, an OTC Market or any other market on which the Common Stock is listed or
quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, the Convertible Notes, the
Registration Rights Agreement and any exhibits or schedule to any of the
foregoing.
 
“Transfer Agent” means Broadridge Financial Solutions, Inc., the current
transfer agent of the Company with a mailing address of 51 Mercedes Way,
Edgewood, NY 11717 and a facsimile number of 631-254-7760, and any successor
transfer agent of the Company.
 
“Washington Courts” means the state and federal courts sitting in King County,
Washington.
 
ARTICLE 2.
PURCHASE AND SALE
 
2.1.            Issuance of Notes.  Subject to the terms and conditions of this
Agreement, on the Closing Date (as defined below), the Company shall issue and
sell to each Investor, and each Investor shall, severally and not jointly,
purchase, a Convertible Note in the principal amount of the applicable
Investment Amount.
 
                2.2.        Closing.
 
(a)            First Closing.  Subject to the terms and conditions set forth in
this Agreement, the Company shall issue and sell to each Investor, and each such
Investor shall, severally and not jointly, purchase from the Company on or
before March 23, 2018 (the “First Closing Date”), a Convertible Note, with a
principal amount as set forth on the respective signature pages attached hereto,
which will be reflected opposite such Investor’s name on Exhibit A, with an
aggregate principal amount for all Convertible Notes then issued of not less
than $2,500,000 (the “First Closing”).
5

--------------------------------------------------------------------------------

 
(b)            Subsequent Closing(s).  In the event that the Maximum Amount is
not raised at the First Closing, the Company may have one or more subsequent
Closings of the Offering (each, a “Subsequent Closing”) until the first to occur
of: (i) the Maximum Amount being raised and (ii) the Outside Date.  At each
Subsequent Closing, the Company agrees to issue and sell to each Investor
participating in such Subsequent Closing who executes a signature page hereto,
and each such Investor agrees, severally and not jointly, to purchase from the
Company a Convertible Note, with a principal amount as set forth on such
Investor’s signature pages attached hereto.  There may be more than one
Subsequent Closing; provided, however, that the final Subsequent Closing shall
take place on or before the Outside Date.  The date of any Subsequent Closing is
hereinafter referred to as a “Subsequent Closing Date”).
 
(c)            Closing.  The First Closing and any applicable Subsequent
Closings are each referred to in this Agreement as a “Closing.” The First
Closing Date and any Subsequent Closing Date are sometimes referred to herein as
a “Closing Date.”  The Closing at which the Maximum Amount is raised, or which
is the last Closing prior to or on the Outside Date, is referred to as the
“Final Closing.” The date of the Final Closing is referred to as the “Final
Closing Date.” All Closings shall occur on or prior to the Outside Date at the
offices of Company Counsel at 524 Second Avenue, Suite 500, Seattle, WA
98104-2323, or remotely via the exchange of documents and signatures.
 
2.3.            Closing Deliveries.
 
(a)            Subject to the provisions of this Section 2.3, at or prior to
each Closing, the Company shall deliver or cause to be delivered to each
Investor participating in such Closing, against the delivery by such Investor of
the Investment Amount, the following (the “Company Deliverables”):
 
(i)            a Convertible Note, duly executed by the Company, in the
applicable Investment Amount;
 
(ii)            a certificate executed on behalf of the Company by its Chief
Executive Officer or its Chief Financial Officer, dated as of the applicable
Closing Date, certifying to the fulfillment of the conditions specified in
Section 5 (the “Company Officer Certificate”);
 
(iii)            a certificate executed on behalf of the Company by its
secretary dated as of the applicable Closing Date, certifying the resolutions
adopted by the Board of Directors approving the transactions contemplated by
this Agreement and the other Transaction Documents and the issuance of the
Convertible Notes, and certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the Company
(the “Company Secretary Certificate”).
 
(iv)            the legal opinion of Company Counsel, in agreed form, addressed
to the Investors in the form attached hereto as Exhibit E;
 
(v)            this Agreement, duly executed by the Company; and
6

--------------------------------------------------------------------------------

 
(vi)            the Registration Rights Agreement, duly executed by the Company.
 
(b)            By the applicable Closing, each Investor shall deliver or cause
to be delivered the agreements specified in Section 5.2(d), each duly signed by
such Investor (collectively, the “Investor Deliverables”).
 
(c)            At each Closing, each Investor participating in such Closing
shall deliver or cause to be delivered to the Company, its Investment Amount, in
United States dollars and in immediately available funds, by wire transfer to
the account designated in writing by the Company for such purpose.
 
                2.4.            The Registration Rights Agreement.  The
Registration Rights Agreement shall contain the terms and conditions and be in
the form attached hereto as Exhibit C.
 
                2.5.            Use of Proceeds.  The Company hereby covenants
and agrees that the Proceeds from the sale of the Convertible Notes shall be
used for working capital and general corporate purposes.
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
 
                3.1.            Representations and Warranties of the Company. 
Except as set forth in the corresponding section of the Disclosure Schedules
delivered concurrently herewith, the Company hereby makes the following
representations and warranties as of the date hereof and as of each applicable
Closing Date to each Investor:
 
(a)            Subsidiaries.  A true and correct organizational chart of the
Company and its Subsidiaries is included as Schedule 3.1(a) that lists each
Subsidiaries name, type of entity, formation date, jurisdiction of organization,
and each record and owner of equity interests of each Subsidiary, and there are
no other equity interests, economic interests, or voting interests in any
Subsidiary except as set forth in Schedule 3.1(a).  The Company owns, directly
or indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, nonassessable and free of preemptive and similar rights to subscribe for
or purchase securities.
 
(b)            Subsidiary Securities.  There are no outstanding: (i) securities
of the Company or any Subsidiary convertible into or exchangeable for shares of
capital stock or voting securities of any Subsidiary or (ii) options or other
rights to acquire from the Company or any Subsidiary, or other obligation of the
Company or any Subsidiary to issue, any capital stock, voting securities or
securities convertible into or exchangeable for capital stock or voting
securities of any Subsidiary (the items in clauses (i) and (ii) being referred
to collectively as the “Subsidiary Securities”).  There are no outstanding
obligations of the Company or any Subsidiary to repurchase, redeem or otherwise
acquire any outstanding Subsidiary Securities.
7

--------------------------------------------------------------------------------

 
(c)            Organization and Qualification.  The Company and each Subsidiary
are duly incorporated or otherwise organized and validly existing under the laws
of the jurisdiction of its incorporation or organization (as applicable), with
the requisite power and authority to own and use its properties and assets and
to carry on its business as currently conducted.  Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents.  The Company and each Subsidiary are duly qualified to
conduct its respective businesses in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified could not, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect.
 
(d)            Authorization; Enforcement.  The Company has the requisite
corporate and other power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder.  The
Company’s execution and delivery of each of the Transaction Documents to which
it is a party and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate action on the
part of the Company, and no further corporate action is required by the Company
or any Subsidiary in connection therewith.  Each of the Transaction Document to
which the Company is a party has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with its terms, will
constitute the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except (i) as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(e)            No Conflicts.  Except as set forth on Schedule 3.1(e), the
execution, delivery and performance by the Company of the Transaction Documents
to which it is a party  and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would result in a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any Material Contract (as defined below), or (iii)
result in a violation of any federal, state, local, municipal, foreign or other
law, order, judgment, injunction, decree or other restriction of any
Governmental Body to which the Company or a Subsidiary is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company or a Subsidiary is bound or affected; except in the case of
each of clauses (ii) and (iii), such as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
(f)            Filings, Consents and Approvals. Except as set forth on Schedule
3.1(f), neither the Company nor any Subsidiary is required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any securities exchange or over the counter market
on which the Company’s securities are traded, any Governmental Body, securities
or other Person in connection with the execution, delivery and performance by
the Company of the Transaction Documents, other than (i) the filing with the SEC
of one or more Registration Statements in accordance with the requirements of
the Registration Rights Agreement, (ii) filings required by applicable state
securities laws, (iii) the filing of a Notice of Sale of Securities on Form D
with the SEC under Regulation D of the Securities Act, (iv) the filings required
in accordance with Section 4.5 hereof, (v) those that have been made or obtained
prior to the date of this Agreement, and (vi) other post-closing securities
filings or notifications required to be made under federal or state securities
laws.
8

--------------------------------------------------------------------------------

 
(g)            Issuance of the Securities.  The Securities are duly authorized
and, when the Convertible Note is converted and paid for in accordance with the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, and free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws. As of the Closing Date, the Company shall have reserved from
its duly authorized capital stock the maximum number of Conversion Shares
issuable pursuant to this Agreement and the Convertible Note.
 
(h)            Capitalization.
 
(i)            Schedule 3.1(h) sets forth as of the date hereof and as of the
First Closing Date (A) the authorized capital stock of the Company; (B) the
number and class of shares of capital stock issued and outstanding; (C) the
number and class of shares of capital stock issuable pursuant to the Company’s
stock incentive plans or agreements; and (D) the number and class of shares of
capital stock issuable and reserved for issuance pursuant to securities
exercisable for, or convertible into or exchangeable for any shares of capital
stock of the Company and a description of the number and rights of such
securities.
 
(ii)            Except as described on Schedule 3.1(h), all of the issued and
outstanding shares of the Company’s capital stock have been duly authorized and
validly issued and are fully paid, nonassessable and free of pre-emptive rights
and were issued in full compliance with applicable state and federal securities
law and any rights of third parties.
 
(iii)            Except as described on Schedule 3.1(h), no Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by the Transaction Documents.
 
(iv)            Except as described on Schedule 3.1(h), there are no outstanding
(i) shares of capital stock or voting securities of the Company or (ii) options,
warrants, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of capital
stock or voting securities or securities convertible into or exchangeable for
capital stock or voting securities of the Company, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of capital stock or voting securities of
the Company, or securities or rights convertible or exchangeable into shares of
capital stock or voting securities of the Company (the items in clauses (i) and
(ii) being referred to collectively as the “Company Securities”).  Except as
described on Schedule 3.1(h), there are no outstanding obligations of the
Company or any Subsidiary to repurchase, redeem or otherwise acquire any Company
Securities.
9

--------------------------------------------------------------------------------

(v)            Except as described on Schedule 3.1(h), the issuance and sale of
the Convertible Notes will not obligate the Company to issue shares of Common
Stock or other securities to any Person (other than the Investors) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities.
 
(vi)            Except as described on Schedule 3.1(h), there are no voting
agreements, buy-sell agreements, option or right of first purchase agreements or
other agreements of any kind among the Company and any of the securities-holders
of the Company relating to the securities of the Company held by them.
 
(vii)            Except as described on Schedule 3.1(h), no Person has the right
to require the Company to register any securities of the Company under the
Securities Act, whether on a demand basis or in connection with the registration
of securities of the Company for its own account or for the account of any other
Person.


(i)            SEC Reports; Financial Statements.  The Company was never a
“shell” company as described in Rule 144(i)(1) under the Securities Act. The
Company has filed all reports, schedules, forms, statements and other documents
and registration statements required to be filed by it under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for
the twelve months preceding the date hereof (or such shorter period as the
Company was required by law to file such reports) (the foregoing materials being
collectively referred to herein as the “SEC Reports” and, together with the
Schedules to this Agreement (if any), the “Disclosure Materials”) on a timely
basis or has timely filed and received a valid extension of such time of filing
and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective filing dates, or to the extent corrected or
updated by a subsequent amendment or restatement, the SEC Reports complied in
all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the SEC promulgated thereunder,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company and each Subsidiary included in the SEC Reports
complied in all material respects with applicable accounting requirements and
the rules and regulations of the SEC with respect thereto as in effect at the
time of filing (or to the extent corrected or updated by a subsequent amendment
or restatement).  Such financial statements have been prepared in accordance
with GAAP, except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial year-end audit adjustments. There is no transaction, arrangement, or
other relationship between the Company or any Subsidiary and an unconsolidated
or other off balance sheet entity that is not disclosed in its financial
statements that should be disclosed in accordance with GAAP and that would be
reasonably likely to have a Material Adverse Effect.
10

--------------------------------------------------------------------------------

(j)            Press Releases.  The press releases (other than the industry
data, research opinion or viewpoints contained therein that are derived from
third party sources) disseminated by the Company during the twelve months
preceding the date of this Agreement, either individually or taken as a whole,
do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made and
when made, not misleading.  To the Company’s Knowledge, the industry data,
research opinion or viewpoints derived from third party sources contained in the
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement, are derived from valid and reputable sources without
the need for consent and, either individually or taken as a whole, do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.
 
(k)            Material Changes.  Except as described on Schedule 3.1(k) or in
the SEC Reports, since the date of the latest audited financial statements
included within the SEC Reports: (i) there has been no event or circumstance of
any nature whatsoever that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect; and (ii) except for this Agreement and the
other Transaction Documents, there has been no transaction, event, action,
development, payment, or other matter of any nature whatsoever entered into by
the Company that requires disclosure in an SEC document which has not been so
disclosed.
 
(l)            No Undisclosed Material Liabilities.  There are no liabilities of
the Company or any Subsidiary of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there is no
existing condition, situation or set of circumstances which could reasonably be
expected to result in such a liability, other than: (i) liabilities provided for
in the audited consolidated balance sheet of the Company and the Subsidiaries as
of December 31, 2017 or disclosed in the notes thereto; and (ii) other
undisclosed liabilities which, individually or in the aggregate, have not
resulted in or could reasonably be expected to result in a Material Adverse
Effect.
 
(m)            Litigation.  There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) could, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.  Neither the Company nor any Subsidiary,
nor to the Company’s Knowledge, any director or executive officer thereof (in
his or her capacity as such), is or has within the past five years been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty, except
as disclosed in the Disclosure Materials.  There has not been within the past
five years, and to the Company’s Knowledge, there is not pending or contemplated
any investigation by the SEC involving the Company or any current or former
director or executive officer of the Company (in his or her capacity as such).
The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
11

--------------------------------------------------------------------------------

(n)            Labor Relations.  Neither the Company nor any Subsidiary is a
party to or bound by any collective bargaining agreements or other agreements
with labor organizations and, to the Company’s Knowledge, there are no attempts
to organize the employees of the Company or any of its Subsidiaries.  Neither
the Company nor any Subsidiary has violated in any material respect any laws,
regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.  No material labor dispute exists or,
to the Company’s Knowledge, is imminent with respect to any of the employees of
the Company or any Subsidiary which could reasonably be expected to result in a
Material Adverse Effect.
 
(o)            Compliance.  Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received written notice of a claim that it is in default under or that it is in
violation of, any Material Contract (whether or not such default or violation
has been waived), (ii) is in violation of any order of any court, arbitrator or
Governmental Body, or (iii) is or has been in violation of any statute, rule or
regulation of any Governmental Body, including without limitation all foreign,
federal, state and local laws applicable to the Company relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.  The Company is in compliance with all effective
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Material
Adverse Effect.
 
(p)            Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as currently conducted and described in the SEC Reports,
except where the failure to possess such permits could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect (the “Material Permits”), and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or material
adverse modification of any such Material Permit.
 
(q)            Title to Assets.  The Company and the Subsidiaries own, lease or
otherwise have a valid right to use, all real property that is material to the
Business, good and marketable title in fee simple to all personal property owned
by them that is material to the Business and good and marketable title in all
personal property owned by them that is material to the Business, in each case
free and clear of all Liens, except for Liens as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries and
Liens for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties. Any real property and facilities
held under lease by the Company and the Subsidiaries are held by them under
valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
12

--------------------------------------------------------------------------------

 
(r)                Material Contracts.  The Company has made available to the
Investors copies (via the SEC’s EDGAR system) of the Material Contracts (as
defined below).  Except as described in the SEC Reports, neither the Company nor
any of its Subsidiaries has entered into any oral contracts which, if written,
would qualify as a Material Contract, and the Company is not party to any
Material Contracts that are not contained in the SEC Reports.  Each of the
Material Contracts is valid and in full force and effect, is enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or similar laws affecting
creditors’ rights generally and general principles of equity, and will continue
to be so immediately following the Closing Date.  Except for the agreements,
contracts, instruments and other exhibits filed as part of and as required
pursuant to the SEC Reports (such agreements, contracts or instruments,
collectively, the “Material Contracts”) or otherwise made available to the
Investors, neither the Company nor any of its Subsidiaries is party or subject
to, or bound by:
 
(i)            any agreements, contracts or commitments that call for
prospective fixed and/or contingent payments or expenditures by or to the
Company or any of its Subsidiaries of more than $200,000;
 
(ii)            any contract, lease or agreement involving payments in excess of
$200,000, which is not cancelable by the Company or any of its Subsidiaries, as
applicable, without penalty on not less than 60 days’ notice;
 
(iii)            any contract, including any distribution agreements, containing
covenants directly or explicitly limiting the freedom of the Company or any of
its Subsidiaries to compete in any line of business or with any Person or to
offer any of its products or services;
 
(iv)            any material indenture, mortgage, promissory note, loan
agreement, guaranty or other agreement or commitment for the borrowing of money
or pledging or granting a security interest in any assets;
 
(v)            any employment contracts, non-competition agreements, invention
assignments, severance or other agreements with executive officers, directors,
employees, shareholders or consultants of the Company or any of its Subsidiaries
or Persons related to or affiliated with such Persons;
 
(vi)            any stock redemption or purchase agreements or other agreements
affecting or relating to the capital stock of the Company or any of its
Subsidiaries, including, without limitation, any agreement with any shareholder
of the Company or any of its Subsidiaries which includes, without limitation,
antidilution rights, voting arrangements or operating covenants;
 
(vii)            any pension, profit sharing, retirement, stock option or stock
ownership plans;
 
(viii)            any royalty, dividend or similar arrangement based on the
revenues or profits of the Company or any of its Subsidiaries or based on the
revenues or profits derived from any material contract;
 
(ix)            any acquisition, merger, asset purchase or other similar
agreement; or
13

--------------------------------------------------------------------------------

 
(x)            any agreement under which the Company or any of its Subsidiaries
has granted any Person registration rights for securities.


(s)                Actions with Respect to Material Contracts.
 
(i)            Neither the Company nor any of its Subsidiaries has violated or
breached, or committed any default under, any Material Contract in any material
respect, and, to the Company’s Knowledge, no other Person has violated or
breached, or committed any default under any Material Contract, except for
violations, breaches or defaults which would not, individually or in the
aggregate, have a Material Adverse Effect; and
 
(ii)            To the Company’s Knowledge, no event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will, or would reasonably be expected to: (A) result in a material violation or
breach of any of the provisions of any Material Contract, (B) give any Person
the right to declare a default or exercise any remedy under any Material
Contract, (C) give any Person the right to accelerate the maturity or
performance of any Material Contract or (D) give any Person the right to cancel,
terminate or modify any Material Contract, except, in each case, as would not
have a Material Adverse Effect.


(t)                Taxes.
 
(i)            The Company and its Subsidiaries have timely and properly filed
(or has requested valid extensions for) all tax returns required to be filed by
them for all years and periods (and portions thereof) for which any such tax
returns were due.  All such filed tax returns are accurate in all material
respects.  The Company has timely paid all taxes due and payable (whether or not
shown on filed tax returns).  There are no pending assessments, asserted
deficiencies or claims for additional taxes that have not been paid.  The
reserves for taxes, if any, reflected in the SEC Reports are adequate, and there
are no Liens for taxes on any property or assets of the Company and any of its
Subsidiaries (other than Liens for taxes not yet due and payable).  There have
been no audits or examinations of any tax returns by any Governmental Body, and
the Company or its Subsidiaries have not received any notice that such audit or
examination is pending or contemplated.  No claim has been made by any
Governmental Body in a jurisdiction where the Company or any of its Subsidiaries
does not file tax returns that it is or may be subject to taxation by that
jurisdiction.  To the Company’s Knowledge, no state of facts exists or has
existed which would constitute grounds for the assessment of any penalty or any
further tax liability beyond that shown on the respective tax returns.  There
are no outstanding agreements or waivers extending the statutory period of
limitation for the assessment or collection of any tax. Neither the Company nor
any of its Subsidiaries is a party to any tax-sharing agreement or similar
arrangement with any other Person.
 
(ii)            The Company has made all necessary disclosures required by
Treasury Regulation Section 1.6011-4.  The Company has not been a participant in
a “reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b).
 
(iii)            No payment or benefit paid or provided, or to be paid or
provided, to current or former employees, directors or other service providers
of the Company will fail to be deductible for federal income tax purposes under
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”).
14

--------------------------------------------------------------------------------



(u)                Employees.
 
(i)            Except as set forth in Schedule 3.1(u) or in the SEC Reports, the
Company and its Subsidiaries have no policy, practice, plan or program of paying
severance pay or any form of severance compensation in connection with the
termination of employment services.


(ii)            To the Company’s Knowledge, each Person who performs services
for the Company or any of its Subsidiaries has been, and is, properly classified
by the Company or its Subsidiaries as an employee or an independent contractor.


(iii)            To the Company’s Knowledge, no employee or advisor of the
Company or any of its Subsidiaries is or is alleged to be in violation of any
term of any employment contract, disclosure agreement, proprietary information
and inventions agreement or any other contract or agreement or any restrictive
covenant or any other common law obligation to a former employer relating to the
right of any such employee to be employed by the Company or any of its
Subsidiaries because of the nature of the business conducted or to be conducted
by the Company or any of its Subsidiaries or to the use of trade secrets or
proprietary information of others, and the employment of the employees of the
Company and its Subsidiaries does not subject the Company or the Company’s
shareholders to any liability.  There is neither pending nor, to the Company’s
Knowledge, threatened any actions, suits, proceedings or claims, or, to the
Company’s Knowledge, any threat thereof with respect to any contract, agreement,
covenant or obligation referred to in the preceding sentence.


(v)            Intellectual Property.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights (collectively, the “Intellectual Property Rights”) that are necessary or
material for use in connection with the Business as described in the SEC Reports
and which the failure to so have could, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary has received a written notice that the Intellectual
Property Rights currently used by the Company or any Subsidiary violates or
infringes upon the rights of any Person.  Except as set forth in the SEC
Reports, to the Company’s Knowledge, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights that would have a Material Adverse Effect.  The
Company and its Subsidiaries have taken reasonable steps to protect the
Company’s and its Subsidiaries’ rights in their Intellectual Property Rights and
confidential information (the “Confidential Information”).  Each employee,
consultant and contractor who has had access to Confidential Information which
is necessary for the conduct of the Business as currently conducted or as
currently proposed to be conducted has executed an agreement to maintain the
confidentiality of such Confidential Information and has executed appropriate
agreements that are substantially consistent with the Company’s standard forms
thereof.  Except under confidentiality obligations, there has been no material
disclosure of any of the Company’s or its Subsidiaries’ Confidential Information
to any third party.
15

--------------------------------------------------------------------------------

 
(w)            Environmental Matters.  Neither the Company nor any Subsidiary:
(i) is in violation of any statute, rule, regulation, decision or order of any
Governmental Body relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances or to animal waste
(collectively, “Environmental Laws”), (ii) owns, leases, has rights in or
operates any real property contaminated with any substance that is subject to
any Environmental Laws, (iii) is liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or (iv) is subject to any
claim relating to any Environmental Laws, and there is no pending or, to the
Company’s Knowledge, threatened investigation that might lead to such a claim.
 
(x)            Certain Fees.  No brokerage or finder’s fees or commissions are
or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by this Agreement.  The Investors
shall have no obligation with respect to any fees or with respect to any claims
(other than such fees or commissions owed by an Investor pursuant to written
agreements executed by such Investor which fees or commissions shall be the sole
responsibility of such Investor) made by or on behalf of other Persons for fees
of a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.
 
(y)            Investment Company.  The Company is not, and is not an Affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
(z)            No Additional Agreements.  The Company does not have any
agreement or understanding with any Investor with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.
 
(aa)            Consultation with Auditors.  The Company has consulted its
independent auditors concerning the accounting treatment of the transactions
contemplated by the Transaction Documents, and in connection therewith has
furnished such auditors complete copies of the Transaction Documents.
 
(bb)            Exemption from Registration.  Subject to the accuracy of the
Investors’ representations and warranties set forth in Section 3.2, except as
required pursuant to the Registration Rights Agreement, the sale of the
Securities by the Company to the Investors will not require registration under
the Securities Act.  The Company is issuing the Convertible Notes in accordance
with and in reliance upon the exemption from securities registration afforded,
inter alia, by Rule 506(b) under Regulation D as promulgated by the SEC under
the Securities Act. No “Bad Actor” disqualifying event described in Rule
506(d)(1)(i) to (viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company, except for a Disqualification Event as to which Rule
506(d)(2)(ii-iv) or (d)(3), is applicable.
 
(cc)            No Integrated Offering.  Other than in connection with this
Offering, neither the Company, nor any of its Affiliates, nor any Person acting
on its or their behalf has, directly or indirectly, at any time within the past
six (6) months, made any offers or sales of any securities or solicited any
offers to buy any securities, under circumstances that would cause this Offering
to be integrated with prior offerings by the Company for purposes of the
Securities Act which would require the registration of any such securities under
the Securities Act or any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market on
which any of the securities of the Company are listed or quoted.
16

--------------------------------------------------------------------------------

(dd)            No General Solicitation.  Neither the Company nor, to the
Company’s Knowledge, any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Convertible Notes or the
Conversion Shares.
 
(ee)            Questionable Payments.  Neither the Company nor any of its
Subsidiaries nor, to the Company’s Knowledge, any of their respective current or
former shareholders, directors, officers, employees, agents or other Persons
acting on behalf of the Company or any Subsidiary, has on behalf of the Company
or any Subsidiary or in connection with their respective businesses: (i) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (iii) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (iv) made any false or fictitious entries
on the books and records of the Company or any Subsidiary; or (v) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.
 
(ff)            Solvency. The Company has not (i) made a general assignment for
the benefit of creditors; (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by its creditors; (iii) suffered
the appointment of a receiver to take possession of all, or substantially all,
of its assets; (iv) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets; (v) admitted in writing its inability to pay
its debts as they come due; or (vi) made an offer of settlement, extension or
composition to its creditors generally.
 
(gg)            Related Party Transactions.  Except as set forth in the SEC
Reports: (i) none of the Company or any of its Affiliates, executive officers,
directors, shareholders or employees, or any Affiliate of any of such Person,
has any material interest in any property, real or personal, tangible or
intangible, including the Company’s Intellectual Property used in or pertaining
to the Business, except for the normal rights of a shareholder, or, to the
Company’s Knowledge, in any supplier, distributor or customer of the Company;
(ii) there are no agreements, understandings or proposed transactions between
the Company and any of its executive officers, directors or employees; (iii) to
the Company’s Knowledge, no employee, executive officer or director of the
Company or any of its Subsidiaries has any direct or indirect ownership interest
in any firm or corporation with which the Company is affiliated or with which
the Company has a Material Contract, or any firm or corporation that competes
with the Company; (iv) to the Company’s Knowledge, no member of the immediate
family of any executive officer or director of the Company is directly or
indirectly interested in any Material Contract; and (v) there are no amounts
owed (cash and stock) to executive officers, directors and consultants (except
for salary, bonuses or other forms of compensation for services).
17

--------------------------------------------------------------------------------

(hh)            OFAC. None of the Company or any of its Subsidiaries nor, to the
Company’s Knowledge, any director, executive officer, agent, employee, Affiliate
or Person acting on behalf of the Company or any of its Subsidiaries, is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not knowingly use the proceeds of the sale of the Convertible Notes, or lend,
contribute or otherwise make available such proceeds to any of the Company’s
Subsidiaries, joint venture partner or other Person or entity, towards any sales
or operations in any country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
 
(ii)            Money Laundering Laws. The operations of each of the Company or
any of its Subsidiaries are and have been conducted at all times in compliance
with the money laundering statutes of applicable jurisdictions, the rules and
regulations thereunder all applicable Governmental Bodies and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Body (collectively, the “Money Laundering Laws”) and no action,
suit, or proceeding by or before any Governmental Body or any arbitrator
involving the Company and/or any Subsidiary with respect to the Money Laundering
Laws is pending or, to the Company’s Knowledge, threatened.
 
(jj)            Internal Accounting and Disclosure Controls.  Except as set
forth in the SEC Reports, the Company maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorization, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at quarterly intervals and appropriate action
is taken with respect to any material differences.  The Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 under
the Exchange Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.
 
                3.2.            Representations and Warranties of the
Investors.  Each Investor hereby, for itself and for no other Investor, makes
the following representations and warranties as of the date hereof and as of
each Closing Date on which it is purchasing securities to the Company:
18

--------------------------------------------------------------------------------

 
(a)            Organization; Authority.  If such Investor is a business entity,
such Investor is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with the requisite
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents to which it is a party
and otherwise to carry out its obligations thereunder. The execution, delivery
and performance by such Investor of the transactions contemplated by this
Agreement has been duly authorized by all necessary corporate or, if such
Investor is not a corporation, such partnership, limited liability company or
other applicable like action, on the part of such Investor.  Each Transaction
Document to which Investor is a party has been executed by such Investor, and
when delivered by such Investor in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Investor,
enforceable against it in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(b)            Investment Intent.  Such Investor is acquiring the Securities
issuable to it under the Transaction Documents for its own account and not with
a view to or for distributing or reselling such Securities or any part thereof,
without prejudice, however, to such Investor’s right at all times to sell or
otherwise dispose of all or any part of such Securities in compliance with
applicable federal and state securities laws.  Subject to the immediately
preceding sentence, nothing contained herein shall be deemed a representation or
warranty by such Investor to hold the Securities for any period of time.  Such
Investor is acquiring the Securities hereunder in the ordinary course of its
business. Such Investor does not have any agreement, plan or understanding,
directly or indirectly, with any Person to distribute any of the Securities
through any Person.
 
(c)            Investor Status.  Such Investor is not a registered broker-dealer
under Section 15 of the Exchange Act or an entity engaged in a business that
would require it to be so registered as a broker-dealer.  Such Investor has such
experience in business and financial matters that it is capable of evaluating
the merits and risks of an investment in the Securities.  Such Investor
acknowledges that an investment in the Securities is speculative and involves a
high degree of risk. At the time such Investor was offered the Securities, it
was, and at the date hereof it is, and on each date on which it converts the
Convertible Note it will be, an “accredited investor” as defined in Rule 501(a)
under the Securities Act. The Investor Questionnaire attached as Exhibit D to
this Agreement and delivered by Investor in connection with this Agreement is
complete and accurate in all respects as of the date of this Agreement and the
Closing Date.
 
(d)            General Solicitation.  Such Investor is not purchasing the
Securities as a result of any advertisement, article, notice, meeting, or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(e)            Access to Information.  Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded: (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
Offering and the merits and risks of investing in the Securities; (ii) access to
information about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.  Investor has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed decision with respect to its acquisition of the Securities.
Investor has received no representations or warranties from the Company, its
employees, agents or attorneys in making this investment decision other than as
set forth in this Agreement, provided that nothing herein shall be deemed to
limit the Investor’s reliance upon any statements or information contained in
the SEC Reports in making its investment decision in this Offering.
19

--------------------------------------------------------------------------------

(f)            Certain Trading Activities.  Such Investor has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Investor, engaged in any transactions in the securities
of the Company (including, without limitations, any Short Sales involving the
Company’s securities) since the earlier to occur of (1) the time that such
Investor was first contacted by the Company or any other Person acting on behalf
of the Company regarding the Offering and (2) the 30th day prior to the date of
this Agreement.  Such Investor covenants that neither it nor any Person acting
on its behalf or pursuant to any understanding with it will engage in any
transactions in the securities of the Company (including Short Sales) prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed. Other than to other Persons party to this Agreement, such Investor
has maintained the confidentiality of all disclosures made to it in connection
with this transaction, including the existence and terms of the Offering.
 
(g)            Independent Investment Decision.  Such Investor has independently
evaluated the merits of its decision to purchase the Securities pursuant to the
Transaction Documents, and such Investor confirms that it has not relied on the
advice of any other Investor’s or the Company’s business and/or legal counsel in
making such decision. Such Investor understands that nothing in this Agreement
or any other materials presented by or on behalf of the Company to Investor in
connection with the purchase of the Securities constitutes legal, tax or
investment advice. Such Investor has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities.
 
(h)            Reliance on Exemptions.  The Investor understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities. All of the information which the Investor
has provided to the Company is true, correct and complete as of the date this
Agreement is signed, and if there should be any change in such information prior
to the Closing, the Investor will immediately provide the Company with such
information.
 
(i)            Transfer or Resale.  Such Investor understands that except as
provided in the Registration Rights Agreement and Section 4.1(b) hereof: (i) the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, or (B) such Investor
shall have delivered to the Company (if requested by the Company) an opinion of
counsel to such Investor, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration; (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144, and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
promulgated thereunder; and (iii) neither the Company nor any other Person is
under any obligation to register the Securities under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder except pursuant to the Registration Rights Agreement.
20

--------------------------------------------------------------------------------

(j)            Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement or other Transaction Document, any
valid right, interest or claim against or upon the Company or such Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of such Investor.
 
(k)            Residency.  Such Investor’s residence (if an individual) or
offices in which its investment decision with respect to the Securities was made
(if an entity) are located at the address immediately below such Investor’s name
on its signature page hereto.
 
(l)            No Governmental Review.  Such Investor understands that no United
States federal or state agency or any other Governmental Body has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the Offering.
 
(m)            Experience. Such Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Such Investor is able to bear the economic risk of
an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
 
ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES
 
4.1.            Transferability; Certificate. (a) Each Investor covenants that
the Securities may only be disposed of only pursuant to an effective
Registration Statement under, and in compliance with the requirements of, the
Securities Act, or pursuant to an available exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act, and in
compliance with any applicable state and federal securities laws. In connection
with any transfer of the Securities other than pursuant to an effective
Registration Statement, to the Company, to an Affiliate of an Investor or in
connection with a pledge as contemplated in Section 4.1(b), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of such transfer, any such transferee shall agree in writing
to be bound by the terms of this Agreement and the Registration Rights Agreement
and shall have the rights of an Investor under this Agreement and the
Registration Rights Agreement with respect to such transferred Securities.
21

--------------------------------------------------------------------------------

 
(b)            Certificates evidencing the Securities will contain the following
legend or a substantially similar legend, until such time as they are not
required under Section 4.1(c):
 
THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities, in
connection with applicable securities laws, pursuant to a bona fide margin
agreement in connection with a bona fide margin account and, if required under
the terms of such agreement or account, such Investor may transfer pledged or
secured Securities to the pledgees or secured parties.  Such a pledge or
transfer would not be subject to approval or consent of the Company and no legal
opinion of legal counsel to the pledgee, secured party or pledgor shall be
required in connection with the pledge, but such legal opinion shall be required
in connection with a subsequent transfer or foreclosure following default by the
Investor transferee of the pledge.  No notice shall be required of such pledge,
but Investor’s transferee shall promptly notify the Company of any such
subsequent transfer or foreclosure.  Each Investor acknowledges that the Company
shall not be responsible for any pledges relating to, or the grant of any
security interest in, any of the Securities or for any agreement, understanding
or arrangement between any Investor and its pledgee or secured party. At the
applicable Investor’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer thereof including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of selling shareholders thereunder. Each
Investor acknowledges and agrees that, except as otherwise provided in
Section 4.1(c), any Securities subject to a pledge or security interest as
contemplated by this Section 4.1(b) shall continue to bear the legend set forth
in this Section 4.1(b) and be subject to the restrictions on transfer set forth
in Section 4.1(a).
22

--------------------------------------------------------------------------------

(c)            Certificates representing the Conversion Shares shall be eligible
for removal of the restrictive legend (including the legend set forth in Section
4.1(b)): (i) following any sale of such Securities pursuant to the plan of
distribution in an effective Registration Statement (in compliance with any
prospectus delivery requirements)  or (ii) following a sale or transfer of such
Securities pursuant to Rule 144 (assuming the transferee is not an Affiliate of
the Company), or (iii) whether or not in connection with a sale or proposed sale
of the Securities, at such times as the Securities are eligible for sale by the
selling Investor without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to such
Securities and without volume or manner-of-sale restrictions.  The Company
agrees that following such time as legends are no longer required to be set
forth on certificates representing Securities under this Section 4.1(c), it
will, no longer than three Trading Days following the delivery by an Investor to
the Company or the Transfer Agent of a certificate representing such Securities
containing a restrictive legend, deliver or instruct the Transfer Agent to
deliver to such Investor, Securities which are free of all restrictive and other
legends.  If the Company is then eligible, certificates for Securities subject
to legend removal hereunder shall be transmitted by the Transfer Agent to an
Investor by crediting the prime brokerage account of such Investor with the
Depository Trust Company System as directed by such Investor.
 
(d)            Each Investor hereunder acknowledges its primary responsibilities
under the Securities Act and accordingly will not sell or otherwise transfer the
Securities or any interest therein without complying with the requirements of
the Securities Act. While the Registration Statement remains effective, each
Investor hereunder may sell the Conversion Shares in accordance with the plan of
distribution contained in the Registration Statement and if it does so it will
comply therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available or unless the Conversion Shares are sold
pursuant to Rule 144.  Each Investor, severally and not jointly with the other
Investors, agrees that if it is notified by the Company in writing at any time
that the Registration Statement registering the resale of the Conversion Shares
is not effective or that the prospectus included in such Registration Statement
no longer complies with the requirements of Section 10 of the Securities Act,
such Investor will refrain from selling such Conversion Shares until such time
as such Investor is notified by the Company that such Registration Statement is
effective or such prospectus is compliant with Section 10 of the Securities Act,
unless such Investor is able to, and does, sell such Conversion Shares pursuant
to an available exemption from the registration requirements of Section 5 of the
Securities Act. Both the Company and its Transfer Agent, and their respective
directors, officers, employees and agents, may rely on this Section 4.1(d) and
each Investor hereunder will indemnify and hold harmless each of such Persons
from any breaches or violations of this Section 4.1(d).
 
                4.2.            Furnishing of Information.  As long as any
Investor or any transferee owns any Securities, the Company covenants to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act.  If the Company is not required to file
reports pursuant to the Exchange Act, it will prepare and furnish to the
Investors and make publicly available in accordance with Rule 144(c) such
information as is required for the Investors to sell the Conversion Shares under
Rule 144.
23

--------------------------------------------------------------------------------

                4.3.            No Integration.  The Company shall not, and
shall use its best efforts to ensure that no Affiliate of the Company shall,
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any security (as defined in Section 2 of the Securities Act) that would be
integrated with the Offering in a manner that would require the registration
under the Securities Act of the Offering, or that would be integrated with the
Offering for purposes of the rules and regulations of any Trading Market on
which the Common Stock then trades in a manner that would require shareholder
approval of the sale of the Securities to the Investors.
 
                4.4.            Subsequent Registrations.  Other than pursuant
to the Registration Rights Agreement, prior to the first to occur of (a) the
Effective Date of a Registration Statement resulting in all Registrable
Securities (as defined in the Registration Rights Agreement) being registered
for resale pursuant to one or more effective Registration Statements or (b) such
time as all Registrable Securities may be sold by the Investors without volume
restrictions pursuant to Rule 144, the Company may not file any registration
statement (other than on Form S-8) with the SEC with respect to any securities
of the Company.
 
                4.5.            Securities Laws Disclosure; Publicity.  The
Company shall issue a press release disclosing the material terms of the
transactions contemplated hereby (the “Press Release”) no later than 5:30 p.m.,
New York time, on the fourth Trading Day following the Closing Date. In
addition, the Company shall file a Current Report on Form 8-K with the SEC
describing the material terms of the Transaction Documents (and attach as
exhibits thereto all existing Transaction Documents) on or before the fourth
Trading Day following the Closing Date.  The Company covenants that following
such disclosure, the Investors shall no longer be in possession of any material,
non-public information with respect to the Company or any Subsidiary.  In
addition, the Company will make such other filings and notices in the manner and
time required by the SEC and the Trading Market on which the Common Stock is
quoted. Notwithstanding the foregoing, the Company shall not publicly disclose
the name of any Investor, or include the name of any Investor in any filing with
the SEC (other than the Registration Statement and any exhibits to filings made
in respect of this transaction in accordance with periodic filing requirements
under the Exchange Act) or any regulatory agency or Trading Market, without the
prior written consent of such Investor, except to the extent such disclosure is
required by law or Trading Market regulations.
 
                4.6.            Limitation on Issuance of Future Priced
Securities.  During the six months following the Closing Date, the Company shall
not issue any “Future Priced Securities” as such term is described by NASD
IM-4350-1.
 
                4.7         Indemnification of Investors.
 
(a)        In addition to the indemnity provided in the Registration Rights
Agreement, the Company will indemnify and hold each Investor and its respective
directors, officers, shareholders, partners, members, Affiliates, employees and
agents (each, an “Investor Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation in respect thereof (collectively,
“Losses”) that any such Investor Party may suffer or incur as a result of or
relating to any misrepresentation, breach or inaccuracy of any representation,
warranty, covenant or agreement made by any of the Company in any Transaction
Document or in any certificate or other instrument delivered by or on behalf of
the Company.  Except as otherwise set forth herein, the mechanics and procedures
with respect to the rights and obligations under this Section 4.7 shall be the
same as those set forth in Section 5 of the Registration Rights Agreement.
24

--------------------------------------------------------------------------------

 
(b)        Promptly after receipt by any Investor Party (the “Indemnified
Person”) of notice of any demand, claim or circumstances which would or might
give rise to a claim or the commencement of any Action in respect of which
indemnity may be sought pursuant to this Section 4.7, such Indemnified Person
shall promptly notify the Company in writing and the Company shall assume the
defense thereof, and shall assume the payment of all fees and expenses relating
to such Action; provided, however, that the failure of any Indemnified Person so
to notify the Company shall not relieve the Company of its obligations hereunder
except to the extent that the Company is actually and materially prejudiced by
such failure to notify.  In any such Action, any Indemnified Person shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless: (i) the Company and
the Indemnified Person shall have mutually agreed to the retention of such
counsel; or (ii) the Company shall have failed promptly to assume the defense of
such Action. The Company shall not be liable for any settlement of any Action
effected without its written consent. Without the prior written consent of the
Indemnified Person, the Company shall not effect any settlement of any pending
or threatened Action in respect of which any Indemnified Person is a party,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability arising out of such Action.
 
                4.8.            Non-Public Information.  The Company covenants
and agrees that, except as specifically contemplated by the Transaction
Documents, neither it nor any other Person acting on its behalf will provide any
Investor or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto such Investor
shall have agreed to maintain the confidentiality of such information and not to
use such information other than for purposes of evaluating its purchase of the
Securities.  The Company understands and confirms that each Investor shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.
 
                4.9.            Listing of Common Stock.  The Company agrees,
(i) if the Company applies to have the Common Stock traded on any other Trading
Market, it will include in such application the Conversion Shares, and will take
such other action as is necessary or desirable to cause the Conversion Shares to
be listed on such other Trading Market as promptly as possible, and (ii) the
Company will take all action reasonably necessary to continue the listing and/or
quotation and trading of its Common Stock on a Trading Market and will comply in
all material respects with the Company’s reporting, filing and other obligations
under the bylaws or rules of each applicable Trading Market.
 
4.10.           Confidentiality.  Each Investor, severally and not jointly with
the other Investors, covenants that, until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in Section 4.5, (i) such Investor shall maintain the confidentiality
of all disclosures made to it in connection with this transaction, including the
existence and terms of this transaction and the information included in the
Transaction Documents, and (ii) neither such Investor nor any Person acting on
its behalf or pursuant to any understanding with it shall engage in any purchase
or sale of securities of the Company (including Short Sales). Notwithstanding
the preceding clause (ii), in the case of an Investor that is a multi-managed
investment vehicle whereby separate portfolio managers manage separate portions
of such Investor’s assets and the portfolio managers have no direct knowledge of
the investment decisions made by the portfolio managers managing other portions
of such Investor’s assets, the covenant set forth above shall apply only with
respect to the portion of assets managed by the portfolio manager that has
knowledge about the financing transaction contemplated by this Agreement.
25

--------------------------------------------------------------------------------

 
4.11.           Investor Protections.  For so long as the Convertible Notes
remain outstanding, the Company agrees as follows:

(a)            The Company shall nominate for election to the Board of Directors
the MHP Directors. The initial MHP Director will be Chris Beach, who will be
appointed to the Board of Directors as of the First Closing, and shall be
nominated pursuant to the Company’s articles of incorporation and bylaws at the
Company’s 2018 Annual Shareholder Meeting. The second MHP Director will be
appointed to the Board of Directors when identified and then nominated to the
Board of Directors in connection with the next applicable Company Annual
Shareholder Meeting. Two members of the Board of Directors, as of the date
hereof, shall not stand for reelection at the Company’s 2018 Annual Shareholder
Meeting to facilitate the election of the MHP Directors to the Board of
Directors.
 
(b)            The Company will not, without the prior written consent of the
Required Holders, either directly or by amendment, merger, consolidation or
otherwise: (a) liquidate, dissolve or wind up the affairs of the Company; (b)
purchase or redeem or pay any cash dividend on any capital stock of the Company;
(c) effect a material acquisition by the Company, unless otherwise approved by
the Board of Directors upon the affirmative vote of each of the MHP Directors;
(d) increase the size of the Board of Directors; (e) increase the Company’s
equity incentive plan by more than 10% of the amount reserved for the prior
fiscal year without the approval of the Board of Directors and each of the MHP
Directors; or (f) enter into any transaction with any Affiliate, officer,
director, employee or holder of more than five percent (5%) of the Company’s
capital stock, calculated on a fully diluted basis; or (g) terminate, or allow
to be terminated or suspended, the listing of the Conversion Shares on the
Trading Market (except upon the immediate transfer to another acceptable Trading
Market.

ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING
 
                5.1.            Conditions Precedent to the Obligations of the
Investors to Purchase Convertible Notes.  The obligation of the Investors to
acquire the Convertible Notes at the Closing is subject to the satisfaction or
waiver by each Investor, at or before the Closing, of each of the following
conditions:
 
(a)            Representations and Warranties.  The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date;
26

--------------------------------------------------------------------------------

 
(b)            Performance.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing;
 
(c)            No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or Governmental Body of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
 
(d)            No Material Adverse Changes.  Since the date of execution of this
Agreement, no event or series of events shall have occurred that reasonably
could have or result in a Material Adverse Effect or a material adverse change
with respect to the Company or the Subsidiaries;
 
(e)            Company Deliverables.  The Company shall have delivered the
Company Deliverables in accordance with Section 2.3(a);
 
(f)            Approvals. The Company shall have obtained any and all consents,
permits, approvals, registrations and waivers necessary or appropriate for
consummation of the purchase and sale of the Convertible Notes and the
consummation of the other transactions contemplated by the Transaction
Documents, all of which shall be in full force and effect;
 
(g)            Stop Orders.  No stop order or suspension of trading shall have
been imposed by the SEC or any other Governmental Body having jurisdiction over
the Company or the market(s) where the Common Stock is listed or quoted, with
respect to public trading in the Common Stock;
 
(h)            Termination.  This Agreement shall not have been terminated as to
such Investor in accordance with Section 6.5.
 
                5.2.            Conditions Precedent to the Obligations of the
Company to Sell Convertible Notes.  The obligation of the Company to sell and
issue the Convertible Notes at the Closing to each Investor is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:
 
(a)            Representations and Warranties.  The representations and
warranties of each Investor contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date;
 
(b)            Performance.  Such Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Investor at or prior to the Closing Date;
 
(c)            No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or Governmental Body of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
27

--------------------------------------------------------------------------------

 
(d)            Investor Deliverables.  Such Investor shall have delivered this
Agreement and the Registration Rights Agreement, each duly executed by such
Investor and a completed Selling Holder Questionnaire (as defined in the
Registration Rights Agreement) and Investor Questionnaire in the form attached
as Exhibit D to this Agreement.
 
(e)            Termination.  This Agreement shall not have been terminated as to
such Investor in accordance with Section 6.5.
 
ARTICLE 6.
MISCELLANEOUS
 
                6.1.            Fees and Expenses.  Each party shall pay the
fees and expenses of its respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of the Transaction
Documents; provided, however, that the Company shall reimburse the Investors as
a group for their reasonable expenses incurred in connection with the Offering
up to an aggregate amount of $25,000.
 
                6.2.            Entire Agreement.  The Transaction Documents,
together with the Exhibits and Schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, discussions and representations,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules. At or after the
Closing Date, and without further consideration, the Company and the Investors
will execute and deliver to the other such further documents as may be
reasonably requested in order to give practical effect to the intention of the
parties under the Transaction Documents.  
 
                6.3.            Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
(i) facsimile (provided the sender receives a machine-generated confirmation of
successful transmission) at the facsimile number specified in this Section prior
to 6:30 p.m., New York City time, on a Trading Day or (ii) electronic mail
(i.e., Email) prior to 6:30 p.m., New York City time, on a Trading Day, (b) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via (i) facsimile at the facsimile number specified in this Section
or (ii) electronic mail (i.e., Email), in each case on a day that is not a
Trading Day or later than 6:30 p.m., New York City time, on any Trading Day, or
(c) the Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given, if sent by any means other than
facsimile or Email transmission.  The address for such notices and
communications shall be as follows:
 
If to the Company:
Jones Soda Co.
   
66 S Hanford St.
   
Suite 150
   
Seattle, WA 98134
   
Attention: Chief Financial Officer
   
Email: maxs@jonessoda.com
 

 
28

--------------------------------------------------------------------------------

     
With a copy to:
Cairncross & Hempelmann, P.S.
   
524 Second Avenue,   Suite 500
 
 
Seattle, WA 98104-2323
   
Attention: Michael Moyer
   
Fax: (206) 587-2308
   
Email: MMoyer@Cairncross.com
       
If to the Investor:
To the Investor’s address as specified on Investor’s signature page hereof.
 

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4.            Amendments; Waivers.  No provision of this Agreement may be
waived or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Required Holders (which amendment shall be
binding on all Investors) or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought (and if such party is the Investors,
then by the Required Holders).  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
6.5.            Termination.  This Agreement may be terminated prior to Closing:
 
(a)            by written agreement of the Required Holders and the Company; and
 
(b)            by the Company or an Investor (as to itself but no other
Investor) upon written notice to the other, if the First Closing shall not have
taken place by 6:30 p.m., New York City time, on or before March 31, 2018;
provided, that the right to terminate this Agreement under this Section 6.5(b)
shall not be available to any Person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time; provided however that
such termination will not affect the right of any party to sue for any breach by
any other party (or parties).
 
In the event of a termination pursuant to this Section 6.5, the Company shall
promptly notify all non-terminating Investors.
 
6.6.            Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party. 
This Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any other
Transaction Documents.
29

--------------------------------------------------------------------------------

 
                6.7.            Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
permitted assigns.  The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of Required Holders,
except in the event of a merger or in connection with another entity acquiring
all or substantially all of the Company’s assets.  Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Securities in compliance with the Transaction Documents
and applicable law, provided such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions of this Agreement that
apply to the “Investors.”
 
                6.8.            No Third-Party Beneficiaries.  This Agreement is
intended for the benefit of the parties hereto and their respective successors
and permitted assigns and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person, except as otherwise set forth in
Section 4.7 (as to each Investor Party).
 
                6.9.            Governing Law; Venue; Waiver of Jury Trial.  All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Washington, without regard to the
principles of conflicts of law thereof.  Each party agrees that all proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective Affiliates, employees or
agents) shall be commenced exclusively in the Washington Courts.  Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the
Washington Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of the any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such Washington Court, or that such proceeding has been commenced in an
improper or inconvenient forum.  Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  EACH PARTY HERETO (INCLUDING ITS AFFILIATES,
AGENTS, OFFICERS, DIRECTORS AND EMPLOYEES) HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  If either party shall commence an Action to
enforce any provisions of a Transaction Document, then the substantially
prevailing party in such proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Action.
 
             6.10.            Survival.  The representations, warranties,
agreements and covenants contained herein shall survive the Closing and the
delivery of the Convertible Notes for 18 months following the Closing Date,
(except to the extent a claim for indemnification has been made prior to such
time for any breach thereof, in which event the representation or warranty and
the associated rights of indemnification shall survive with respect to such
claim until such claim has been resolved).
30

--------------------------------------------------------------------------------

 
             6.11.            Execution.  This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile or e-mail transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or e-mail signature page were an original thereof.
 
             6.12.            Severability.  If any provision of this Agreement
is held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.
 
             6.13.            Replacement of Securities.  If any certificate or
instrument evidencing any Securities is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Transfer Agent of such loss, theft or
destruction and customary and reasonable indemnity, if requested.  The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Securities.  If a replacement certificate or instrument evidencing
any Securities is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.
 
             6.14.            Remedies.  In addition to being entitled to
exercise all rights provided herein or granted by law, including recovery of
damages, each of the Investors and the Company will be entitled to specific
performance under the Transaction Documents.  The parties agree that monetary
damages may not be adequate compensation for any loss incurred by reason of any
breach of obligations described in the foregoing sentence and hereby agrees to
waive in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
             6.15.            Payment Set Aside.  To the extent that the Company
makes a payment or payments to any Investor pursuant to any Transaction Document
or an Investor enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
31

--------------------------------------------------------------------------------

 
             6.16.            Independent Nature of Investors’ Obligations and
Rights.  The obligations of each Investor under any Transaction Document are
several and not joint with the obligations of any other Investor, and no
Investor shall be responsible in any way for the performance of the obligations
of any other Investor under any Transaction Document.  The decision of each
Investor to purchase Convertible Notes pursuant to the Transaction Documents has
been made by such Investor independently of any other Investor and independently
of any information, materials, statements or opinions as to the business,
affairs, operations, assets, properties, liabilities, results of operations,
condition (financial or otherwise) or prospects of the Company or any Subsidiary
which may have been made or given by any other Investor or by any agent or
employee of any other Investor, and no Investor and none of its agents or
employees shall have any liability to any other Investor (or any other Person)
relating to or arising from any such information, materials, statements or
opinions.  Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the Securities or
enforcing its rights under the Transaction Documents.  Each Investor shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose.  The
Company acknowledges that each of the Investors has been provided with the same
Transaction Documents for the purpose of closing a transaction with multiple
Investors and not because it was required or requested to do so by any Investor.
It is expressly understood and agreed that each provision contained in this
Agreement is between the Company and an Investor, solely, and not between the
Company and the Investors collectively and not between and among the Investors.
 
             6.17.            Limitation of Liability.  Notwithstanding anything
herein to the contrary, the Company acknowledges and agrees that the liability
of an Investor arising directly or indirectly, under any Transaction Document of
any and every nature whatsoever shall be satisfied solely out of the assets of
such Investor, and that no trustee, officer, other investment vehicle or any
other Affiliate of such Investor or any investor, shareholder or holder of
shares of beneficial interest of such an Investor shall be personally liable for
any liabilities of such Investor.
 
(Signature Page Follows)
 
32

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
 

  COMPANY:           JONES SODA CO.                
 
By:
      Name:       Title:            INVESTORS:           The Investors executing
the Signature Page in the form attached hereto as Annex A and delivering the
same to the Company or its agents shall be deemed to have executed this
Agreement and agreed to the terms hereof.  

 



--------------------------------------------------------------------------------

Annex A


Note Purchase Agreement
Investor Counterpart Signature Page


The undersigned, desiring to: (i) enter into this Note Purchase Agreement, dated
as of March 23, 2018 (the “Agreement”), between the undersigned, Jones Soda Co.,
a Washington corporation (the “Company”), and the other parties thereto, in or
substantially in the form furnished to the undersigned and (ii) purchase the
securities of the Company appearing below, hereby agrees to purchase such
securities from the Company as of the Closing and further agrees to join the
Agreement as a party thereto, with all the rights and privileges appertaining
thereto, and to be bound in all respects by the terms and conditions thereof.


IN WITNESS WHEREOF, the undersigned has executed the Agreement as of March 23,
2018.


Name and Address, Fax No. and Social Security No./EIN of Investor:
 
________________________________________________
 
________________________________________________
 
Fax No.: _________________________________________
 
Soc. Sec. No./EIN: _________________________________
 
If a partnership, corporation, trust or other business entity:
 
By:                                                                                    
       Name:
       Title:
If an individual:
 
 
Signature: _________________________________
Investment Amount: $_________________________
Account Registration Type (check one)
Individual Account
Joint Account
Individual Retirement Accout
Corporation/Pratnership/Other
Trust

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
SCHEDULE OF INVESTORS
 


 
(See attached)



--------------------------------------------------------------------------------

EXHIBIT B


FORM OF CONVERTIBLE NOTE


(See attached)



--------------------------------------------------------------------------------

EXHIBIT C


REGISTRATION RIGHTS AGREEMENT


(See attached)



--------------------------------------------------------------------------------

EXHIBIT D


INVESTOR QUESTIONNAIRE


(See attached)



--------------------------------------------------------------------------------

EXHIBIT E


LEGAL OPINION


(See attached)
